March 12, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        PATRICE MCBRIDE, Appellant

NO. 14-12-00277-CV                     V.

                        ALBERT MCBRIDE, Appellee
                     ________________________________



      This cause, an appeal from the contempt order entered against appellee,
Albert McBride, signed October 19, 2011, was heard on the transcript of the
record. We have inspected the record and find no error in the order. The order of
the court below is AFFIRMED.

      We order appellant, Patrice McBride, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.